DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a passive valve provided downstream of the solenoid valve in the second passage” is not clear.  Based on Applicants disclosure, it appears that the claim intends to recite that the passive valve is downstream of the solenoid valve and in the second passage.   However, it is not clear if the limitation intends to recite wherein a solenoid is in the second passage or if the passive valve is in the second passage.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shibahara (US-20140216871).
Regarding claim 1, Shibahara discloses a pressure introducing passage (fig 2, 19); a first passage (22) and a second passage (24) connected downstream of the pressure introducing passage (fig 2); a solenoid valve (28) that opens the first passage to control an upstream pressure and closes the second passage when energized (paragraph 25, two-port, two-position valve), and that closes the first passage and opens the second passage when not energized (paragraph 25 and at least fig 2); and a passive valve (27) provided downstream of the solenoid valve (28) in the second passage (fig 2).
Regarding claim 8, Shibahara discloses a piston (13) slidably inserted into the cylinder (12); and the valve device (16) according to claim 1, wherein the valve device gives resistance to a liquid flow generated when the piston moves in the cylinder (at least paragraphs 22 and 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara (US-20140216871) in view of Casey (US-4854429).
Regarding claims 4 and 5, Shibahara discloses wherein the passive valve is a poppet type valve but is not specific as to the structure of that poppet type valve.  Casey teaches wherein a shock absorber (200) includes (fig 5) a passive valve (216/174), a passive valve valve body (174) that is seated on/separated from a passive valve valve seat (216), and a biasing spring (220) that biases the passive valve valve body (174) toward the passive valve valve seat (216) and wherein the passive valve valve body (174) has a spherical shape (fig 5).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a spring loaded ball valve as a passive valve since a spring loaded ball valve is a standard type of poppet valve capable of opening and closing a passage under a certain pressure or force that provides a predetermined damping force (Shibahara, paragraph 24).


Allowable Subject Matter
Claims 2, 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/              Examiner, Art Unit 3657                   

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657